--------------------------------------------------------------------------------

Exhibit 10.7

State of Louisiana

MORTGAGE, INDENTURE, SECURITY AGREEMENT, FIXTURE FILING, FINANCING STATEMENT AND
ASSIGNMENT OF PRODUCTION   (Oil and Gas)   FROM   AMERICAN NATURAL ENERGY
CORPORATION 6100 South Yale Ave., Suite 300 Tulsa, OK 74136 (“Mortgagor”)   TO  
TCA GLOBAL CREDIT MASTER FUND, LP 1404 Rodman Street Hollywood, FL 33020
(“Mortgagee”)   As of December 29, 2011  

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.

MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE WHICH IS DESCRIBED IN
EXHIBIT “A” HERETO. SOME OF THE PERSONAL PROPERTY CONSTITUTING A PORTION OF THE
COLLATERAL IS OR IS TO BECOME FIXTURES RELATED TO THE REAL ESTATE.

THE OIL AND GAS INTERESTS INCLUDED IN THE MORTGAGED PROPERTY WILL BE FINANCED AT
THE WELL HEADS OF THE WELLS LOCATED ON THE MORTGAGED PROPERTIES DESCRIBED ON
EXHIBIT “A” HERETO AND THIS FINANCING STATEMENT IS TO BE FILED, AMONG OTHER
PLACES, IN THE REAL ESTATE RECORDS.

THE PRINCIPAL AMOUNT OF DEBTS SECURED BY THIS MORTGAGE (NOT INCLUDING SUMS
ADVANCED TO PROTECT THE SECURITY OF THIS MORTGAGE) SHALL NOT EXCEED, AT ANY ONE
TIME, THE AMOUNT OF $6,000,000.00.

THIS INSTRUMENT IS A MORTGAGE OF BOTH REAL AND PERSONAL PROPERTY AND IS, AMONG
OTHER THINGS, A SECURITY AGREEMENT AND FINANCING STATEMENT UNDER THE UNIFORM
COMMERCIAL CODE. A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF
THIS INSTRUMENT IS SUFFICIENT AS A FINANCING STATEMENT.

WHEN RECORDED AND/OR FILED RETURN TO:
David Kahan, Esq.
David Kahan, P.A.
3125 W. Commercial Blvd., Suite 100
Ft. Lauderdale, Florida 33309

--------------------------------------------------------------------------------

MORTGAGE, INDENTURE, SECURITY AGREEMENT, FIXTURE FILING, FINANCING
STATEMENT AND ASSIGNMENT OF PRODUCTION

          THIS MORTGAGE, INDENTURE, SECURITY AGREEMENT, FIXTURE FILING,
FINANCING STATEMENT AND ASSIGNMENT OF PRODUCTION (herein called the “Mortgage”),
is executed on the date indicated in the notarial certificate affixed hereto,
but is made, delivered and effective as of the 29th day of December, 2011 (the
“Effective Date”), by and between AMERICAN NATURAL ENERGY CORPORATION, an
Oklahoma corporation, with a mailing address of 6100 South Yale Ave., Suite 300,
Tulsa, OK 74136 (“Mortgagor”) and TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman
Islands limited partnership, whose address is 1404 Rodman Street, Hollywood, FL
33309 (“Mortgagee”).

WITNESSETH:

          WHEREAS, pursuant to a Securities Purchase Agreement dated as of
December 29, 2011 between Mortgagor and Mortgagee (the “Purchase Agreement”),
Mortgagor has agreed to issue to the Mortgagee, and the Mortgagee has agreed to
purchase from Mortgagor up to Three Million Dollars ($3,000,000) of Mortgagor’s
senior secured redeemable debentures (the “Debentures”), all as more
specifically set forth in the Purchase Agreement; and

          WHEREAS, in order to induce the Mortgagee to purchase the Debentures,
Mortgagor has agreed to execute and deliver this Mortgage in favor of the
Mortgagee, for the benefit of the Mortgagee and to grant to Mortgagee a
continuing, first priority lien and security interest in the “Mortgaged
Properties” (as hereinafter defined) to secure the prompt payment, performance
and discharge in full of all of Mortgagor’s obligations under the Debentures,
the Purchase Agreement and the other “Transaction Documents” (as hereinafter
defined);

          NOW, THEREFORE, in consideration of the premises contained herein, and
in order to secure payment of both the principal of, and the interest and any
other sums payable on or by reason of, the Debentures, and the “Obligations” (as
hereinafter defined), and the performance and observance of all of the covenants
and provisions hereof and of the Debentures, the Purchase Agreement and the
other Transaction Documents, and all renewals, amendments, substitutions,
extensions and modifications hereof and thereof, Mortgagor does hereby MORTGAGE,
GRANT, BARGAIN, SELL, ASSIGN, WARRANT, TRANSFER and CONVEY unto Mortgagee and to
Mortgagee’s successors and assigns, the following described real and personal
property, rights, titles, interests and estates (herein collectively called the
“Mortgaged Properties”):

          (a)      All rights, titles, interests and estates now owned or
hereafter acquired by Mortgagor in and to the oil and gas and/or the oil, gas
and mineral leases described on Exhibit “A” attached hereto (herein sometimes
collectively called the “Leases”), together with all operating rights, forced
pooling orders, farmout agreements, participation agreements and other
contractual or other rights of any nature whatsoever relating to oil, gas and
mineral rights associated with such Leases, including, without limitation, all
of Mortgagor’s undivided interests in the Leases;

          (b)      All rights, titles, interests and estates now owned or
hereafter acquired by Mortgagor in and to: (i) the properties now or hereafter
pooled or unitized with the Leases; (ii) all presently existing or future
unitization, communitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations, rules or other official acts of any Federal,
State or other governmental body or agency having jurisdiction) which may affect
all or any portion of the Leases, including, without limitation, those units, if
any, which may be described or referred to in Exhibit “A”; (iii) all area of
mutual interest agreements, development agreements, geologic and geophysical
survey agreements, operating agreements, contracts and other agreements of any
nature or kind which relate in any manner to any of the Leases or interests in
the Leases, or otherwise relating to the production, sale, purchase, exchange or
processing of the “Hydrocarbons” (as hereinafter defined) from or attributable
to such Leases or interests; and (iv) the Leases, even though Mortgagor’s
interests therein be incorrectly described or a description of a part or all of
such Leases or Mortgagor’s interests therein be omitted;

2

--------------------------------------------------------------------------------

          (c)      All rights, titles, interests and estates now owned or
hereafter acquired by Mortgagor in and to all oil, gas, casinghead gas,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined therefrom and all other minerals of whatever kind or character
and in whatever form or phase (herein collectively called the “Hydrocarbons”) in
and under and which may be produced and saved from or attributable to the
Leases, the lands covered thereby and Mortgagor’s interests therein, including,
without limitation, all oil in tanks and all rents, issues, profits, proceeds,
products, revenues and other income from or attributable to the Leases or the
Hydrocarbons, the lands covered thereby and Mortgagor’s interests therein which
are subjected or required to be subjected to the liens and security interests of
this Mortgage;

          (d)      All tenements, hereditaments, appurtenances and properties in
anywise appertaining, belonging, affixed or incidental to the Leases,
properties, rights, titles, interests and estates described or referred to in
subparagraphs (a) and (b) and (c) above, which are now owned or which may
hereafter be acquired by Mortgagor, including, without limitation, any and all
property, real or personal, now owned or hereafter acquired and situated upon,
used, held for use, or useful in connection with the operating, working or
development of any of such Leases or properties and including any and all oil
wells, gas wells, injection wells or other wells of any nature or kind relating
to or within the lands described in the Leases, buildings, structures, field
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing properties;

          (e)      The easements, rights-of-way, servitudes, real property, and
permits, licenses, orders, certificates, and related instruments (collectively
herein referred to as the “Easements”) in any way related or appurtenant to the
Leases or the lands described herein, or otherwise necessary, required,
beneficial or associated with the operation, working or development of the
Leases and the Hydrocarbons, and any strips and gores within or adjoining any
real property included in or covered by the Easements, all rights of ingress and
egress to and from such real property, all easements, servitudes, rights-of-way,
surface leases, fee tracts and other surface rights affecting said Easements,
and all rights appertaining to the use and enjoyment of said Easements, rights,
estates, titles, claims, and interests, including, without limitation, lateral
support, drainage, mineral, water, oil and gas rights (the Easements and all of
the property and other rights, privileges, interests, titles, estates, and
claims appurtenant thereto are hereinafter collectively called the “Gathering
System Premises”);

          (f)      All gathering systems and/or pipeline systems, and all
materials, equipment, and other property now or hereafter located on the
Gathering System Premises or used or held for use, regardless of where the same
are located, in connection with, or otherwise related to such gathering systems
and/or pipeline systems, and all equipment, including, but not limited to, all
fittings, furnishings, appliances, apparatus, machinery, treatment, storage,
transportation, exchange units, gas, liquid product and other storage tanks,
liquid product truck loading terminals, and other assets now or hereafter
located on or in (or, whether or not located thereon or therein, used or held
for use in connection with) the Gathering System Premises or such gathering
systems or pipeline systems (that portion of the Mortgaged Properties described
in this paragraph (f) is herein collectively called the “Gathering Systems”);

3

--------------------------------------------------------------------------------

          (g)      All materials, goods, surface or subsurface machinery,
equipment, and other property now or hereafter located on the Gathering System
Premises, and all other surface or subsurface machinery and equipment, line pipe
and pipe connections, fittings, flanges, welds or interconnects, valves, control
equipment, cathodic or electrical protection units, by-passes, regulators,
drips, meters and metering stations, compression equipment, pumphouses and
pumping stations, treating equipment, dehydration equipment, separation
equipment, processing equipment, telephone, telegraph and other communication
systems, office equipment and furniture, files and records, computer equipment
and software, storage sheds, vehicles, loading docks, loading racks, towers,
process tanks, storage tanks and other storage facilities, and shipping
facilities, gas and electric fixtures, radiators, heaters, engines and
machinery, boilers, elevators and motors, pipes, faucets and other air
conditioning, plumbing, and heating fixtures, refrigerators and appurtenances
which relate to Mortgagor’s use of the Gathering Systems (collectively, the
“Gathering System Equipment”), and all building materials and supplies now or
hereafter delivered to the Gathering System Premises and intended to be
installed thereon; all other personal property of whatever kind and nature at
present contained in or hereafter placed on the Gathering System Premises in
which Mortgagor has a possessory or title interest; and all renewals or
replacements thereof or articles in substitution thereof; and all proceeds and
profits thereof, all of which shall be deemed to be a portion of the security
for the “Obligations” (as hereafter defined). If the lien of this Mortgage on
any fixtures or personal property is subject to a lease agreement, conditional
sales agreement or chattel mortgage covering such property, then all the right,
title and interest of Mortgagor in and to any and all deposits made thereon or
therefor are hereby assigned to Mortgagee, together with the benefit of any
payments now or hereafter made thereon. Mortgagor also transfers, sets over and
assigns to Mortgagee, its successors and assigns, all leases and use agreements
covering machinery, equipment and other personal property of Mortgagor related
to the Gathering System Premises or the conduct of its business thereon, under
which Mortgagor is the lessee of, or entitled to use, such items;

          (h)      All inventory and all materials used or consumed in the
processing of Hydrocarbons, and all products thereof, now or hereafter located
in or on, or stored in or on, transported through or otherwise related to the
lands covered by the Leases and the Gathering System Premises (herein
collectively, the “Premises”), including all inventory (as such term is used in
the Uniform Commercial Code of the State of Louisiana (the “Uniform Commercial
Code”)) and such other property held by Mortgagor for sale or lease (or in the
possession of other persons while on lease or consignment) or furnished or to be
furnished under any service contract and all raw materials, work in process and
materials and supplies used or consumed in Mortgagor’s business relating to the
Premises, and returned or repossessed goods, together with any bill of lading,
dock warrant, dock receipt, warehouse receipt or order for the delivery of such
goods of Mortgagor related to the Leases and Gathering System, and any other
document which in the regular course of business or financing is treated as
adequately evidencing that the person in possession of it is entitled to
receive, hold and dispose of the document and the goods that it covers (the
Mortgaged Properties described in this paragraph (h) are hereinafter
collectively referred to as the “Inventory”), and all proceeds thereof and all
accounts, contract rights and general intangibles under which such proceeds may
arise, and together with all liens and security interests securing payment of
the proceeds of the Inventory, including, but not limited to, those liens and
security interests provided for under statutes enacted in the jurisdictions in
which the Mortgaged Properties are located;

          (i)      All presently existing and hereafter created Hydrocarbon
purchase agreements, Hydrocarbon sales agreements, supply agreements, raw
material purchase agreements, product purchase agreements, product sales
agreements, processing agreements, exchange agreements, gathering agreements,
transportation agreements and other contracts and agreements which cover,
affect, or otherwise relate to the production, extraction, transportation and/or
processing of Hydrocarbons through or in the Premises or any other part of the
Mortgaged Properties, and all other contracts and agreements (including, without
limitation, equipment leases, maintenance agreements, electrical supply
contracts, hedge or swap agreements, cap, floor, collar, exchange, forward or
other hedge or protection agreements or transactions relating to crude oil,
natural gas or other Hydrocarbons, or any option with respect to any such
agreement or transaction, and other contracts and agreements) which cover,
affect or otherwise relate to the Premises, or any part thereof, together with
any and all amendments, modifications, renewals or extensions (now or hereafter
existing) to any of the foregoing (the Mortgaged Properties described in this
paragraph (i) are herein collectively called the “Contracts”);

4

--------------------------------------------------------------------------------

          (j)      All accounts, including, but not limited to: (i) all of
Mortgagor’s rights to receive payment, whether or not earned by Mortgagor’s
performance and however acquired or evidenced, which arise out of or in
connection with: (A) Mortgagor’s sale of Hydrocarbons; (B) Mortgagor’s sale,
assignment, lease, hiring out or allowance of use of, consignment, licensing or
other voluntary disposition, whether permanent or temporary, of Inventory or
other goods or property related to the Premises and/or the conduct of
Mortgagor’s business thereon (including, without limitation, all payments
received in lieu of payment for Inventory regardless of whether such payments
accrued, and/or the events which gave rise to such payments occurred, on or
before or after the date hereof, including, without limitation, “take or pay” or
“minimum bill” payments and similar payments, payments received in settlement of
or pursuant to a judgment rendered with respect to take or payor minimum bill or
similar obligations or other obligations under a sales contract, and payments
received in buyout or other settlement of a contract covered by this Mortgage);
(C) rendering of services related to the Gathering Systems and/or Premises
and/or the conduct of Mortgagor’s business thereon; or (D) any loan, advance, or
other extension of credit made by Mortgagor; (ii) any and all rights and
interests Mortgagor may have in connection with any of the transactions
described in the preceding clause (i) and relating to the Premises, whether now
existing or hereafter acquired, including, without limitation, and rights and
interests: (A) to demand and receive payment or other performance from any
guarantor, surety, accommodation party or other person indirectly or secondarily
obligated to Mortgagor in respect of the Leases, Hydrocarbons, Gathering Systems
and/or the Premises and/or the conduct of Mortgagor’s business thereon; (B)
arising out of the enforcement of any of Mortgagor’s rights to payment or
performance by means of judicial or administrative proceedings, including,
without limitation, any rights to receive payment under or in connection with
any settlement of such proceedings, any judgment or any administrative order or
decision arising out of actions related to the Leases, Hydrocarbons, Gathering
Systems and/or the Premises and/or the conduct of Mortgagor’s business thereon;
(C) in and to the goods or other property related to the Premises and/or the
conduct of Mortgagor’s business thereon that is the subject of any such
transaction, including, without limitation: (1) in the case of goods, an unpaid
seller’s or lessor’s rights of rescission, replevin or to stop such goods in
transit, and all rights to such goods on return or repossession; and (2) in the
case of other property, rights of an unpaid seller, assignor or licensor to
rescind or cancel the applicable agreement and demand the return of such
property or, if such property is intangible, of any writing or other tangible
evidence of its existence and/or disposition; and (D) to proceed against any
collateral security related to the Premises provided by any obligor and to
realize any proceeds thereof; and (iii) all contracts and other agreements and
writings, all accounts, chattel paper, documents, general intangibles and
instruments, and all other items of property now or hereafter owned by Mortgagor
or in which Mortgagor now has or hereafter acquires any rights or interests,
whether tangible or intangible and related to the Premises that in any way
constitute, embody or evidence any payment rights described in clause (i) of
this paragraph (j) or any of Mortgagor’s other rights and interests described in
clause (ii) of this paragraph (j) (the Mortgaged Properties described in this
paragraph (j) are hereinafter collectively referred to as the “Accounts
Receivable”);

          (k)      All contracts, agreements, leases, permits, orders,
franchises, servitudes, certificates, privileges, rights, technology, licenses
and general intangibles (including, without limitation, all trademarks, trade
names, and symbols) which are now or hereafter used, or held for use, in
connection with or otherwise relate to the Premises, the Gathering Systems, the
Gathering System Equipment and/or the other items described in paragraph (g),
the Inventory, the Contracts, and/or the Accounts Receivable (the Premises, the
Gathering Systems, the Gathering System Equipment and the other items described
in paragraph (g), the Inventory, the Contracts, and the Accounts Receivable are
hereinafter collectively referred to as the “Property”) or the conduct of
Mortgagor’s business on the Leases and/or Gathering System Premises whether now
or hereafter created, acquired, or entered into and all right, title and
interest of Mortgagor thereunder, including, without limitation, rights,
incomes, profits, revenues, royalties, accounts, contract rights and general
intangibles under any and all of the foregoing;

5

--------------------------------------------------------------------------------

          (l)      Any and all data, books and records related to the Premises
and Mortgagor’s operations thereon, including, but not limited to, accounting
records, files, computer software, employee records, engineering drawings or
plans, surveys, site assessments, environmental reports, customer lists,
production records, laboratory and testing records, sales and administrative
records, and any other material or information relating to the ownership,
maintenance, or operation of the Property (the “Books and Records”);

          (m)      All unearned premiums, accrued, accruing or to accrue under
insurance policies now or hereafter obtained by Mortgagor for the Property or
the conduct of Mortgagor’s business on the Premises and all judgments, awards of
damages and settlements hereafter made as a result of or in lieu of any taking
of the Premises or any part thereof or any interest therein under the power of
eminent domain, or for any damage (whether caused by such taking or otherwise)
to the Leases and/or Gathering System Premises or any part thereof or interest
therein, including any award for change of grade of streets;

          (n)      All proceeds of the conversion, voluntary or involuntary, of
the Property or any part thereof into cash or liquidated claims, including,
without limitation, proceeds of hazard and title insurance, subject to the terms
and conditions of this Mortgage;

          (o)      All options, extensions, improvements, betterments, renewals,
substitutions and replacements of, and all additions and appurtenances to, the
Property or any part thereof, hereafter acquired by, or released to, Mortgagor,
or constructed, assembled or placed by Mortgagor on the Premises, and all
conversions of the security constituted thereby (Mortgagor hereby acknowledging
and agreeing that immediately upon such acquisition, release, construction,
assembling, placement or conversion, as the case may be, and in each such case,
without any further mortgage, conveyance, assignment or other act by Mortgagor,
the same shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by Mortgagor and
specifically described herein);

          (p)      Any property that may from time to time hereafter by delivery
or by writing of any kind be subjected to the lien or security interests hereof
by Mortgagor or by anyone on Mortgagor’s behalf; and the Mortgagee is hereby
authorized to receive the same at any time as additional security hereunder;

          (q)      All of the rights, titles and interests of every nature
whatsoever now owned or hereafter acquired by Mortgagor in and to the Leases,
Easements, properties, rights, titles, interests and estates and every part and
parcel thereof, including, without limitation, said Leases, properties, rights,
titles, interests and estates as the same may be enlarged by the discharge of
any payments out of production or by the removal of any charges or “Permitted
Encumbrances” (hereinafter defined) to which any of said Leases, Easements,
properties, rights, titles, interests or estates are subject, or otherwise;
together with any and all renewals and extensions of any of said Leases,
Easements, properties, rights, titles, interests or estates; and all contracts
and agreements supplemental to or amendatory of or in substitution for the
Leases, Easements, the contracts and agreements described or mentioned above and
any and all additional interests of any kind hereafter acquired by Mortgagor in
and to said Leases, Easements, properties, rights, titles, interests or estates;
and

6

--------------------------------------------------------------------------------

          (r)      All accounts, contract rights, equipment, fixtures,
inventory, general intangibles and any and all other personal/movable property
of any kind or character constituting a part of, relating to or arising out of
those portions of the Mortgaged Properties which are described in paragraphs (a)
through (q) above and all proceeds and products of all such portions of the
Mortgaged Properties.

          TO HAVE AND TO HOLD the Mortgaged Properties unto Mortgagee, and
Mortgagee’s successors and assigns, forever, in accordance with the terms and
provisions hereof; and Mortgagor hereby covenants that Mortgagor is the lawful
owner and holder of the Mortgaged Properties, free and clear of all liens,
claims and encumbrances of any nature or kind; that Mortgagor has good right to
transfer, assign and mortgage the Mortgaged Properties, and that Mortgagor will
warrant and forever defend the same against the claims of all persons whomsoever
lawfully claiming or to claim the same or any part thereof.

ARTICLE I.
OBLIGATIONS SECURED

          1.1.      The foregoing conveyance is made to secure and enforce
payment and performance of each of the following (herein collectively called the
“Obligations”):

          (a)      Any and all indebtedness, liabilities and obligations arising
under or evidenced by, and the performance of all covenants, conditions and
agreements undertaken by Mortgagor in connection with the Debentures, and any
amendments, renewals or extensions thereof and substitutions or replacements
therefor; and all obligations due under, in connection with, or arising out of,
all documents evidencing, pertaining to or securing the repayment of the
Debentures, including, without limitation, the Purchase Agreement (hereinafter
referred to collectively as the “Transaction Documents”), and any amendments to
or substitutions for any of the Transaction Documents. The Transaction Documents
shall also include any documents or instruments defined as “Transaction
Documents” in the Purchase Agreement;

          (b)      Any sums which may be advanced or paid by Mortgagee under the
terms hereof or of the Purchase Agreement or other Transaction Documents on
account of the failure of Mortgagor to comply with the covenants of Mortgagor
contained herein, or the failure of Mortgagor to comply with the covenants of
Mortgagor contained in the Purchase Agreement or any other Transaction
Documents; and all other indebtedness of the Mortgagor arising pursuant to the
provisions of this Mortgage, including penalties, indemnities, legal and other
fees, charges and expenses, and amounts advanced by and expenses incurred in
order to preserve any collateral or security interest, whether due after
acceleration or otherwise;

          (c)      All advances, debts, liabilities, obligations, covenants and
duties owing or to be owing, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising or incurred, by Mortgagor: (i) to Mortgagee,
Indemnitee or other Indemnified Party under any Transaction Document; (ii) to
Mortgagee under any futures contracts, forward contracts, swap, cap or collar
contracts, option contracts, hedging contracts or other derivative contracts or
similar agreements covering oil and gas commodities or prices or financial,
monetary or interest rate instruments entered into not in contravention of and
subject to the terms of the Purchase Agreement; (iii) all renewals, extensions
and rearrangements of the foregoing; and (iv) all interest (including, without
limitation, interest accruing at any post-default rate and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) in respect
of all of the obligations described in this Section 1.1 and all costs of
collection or attorneys’ fees, all as provided herein and in the other
Transaction Documents; and

7

--------------------------------------------------------------------------------

          (d)      any and all other present or future indebtedness, obligations
and liabilities of Mortgagor incurred under, arising out of or in connection
with all other debts, obligations and liabilities of every nature whatsoever
presently or at any time hereafter owing under the Purchase Agreement, the
Transaction Documents, or hereunder or under any other indebtedness by Mortgagor
pursuant to the Transaction Documents, whether direct or indirect, primary or
secondary, fixed or contingent, arising from guaranty, endorsement, suretyship,
assignment or otherwise, it being expressly contemplated that Mortgagee, may
from time to time hereafter make additional advances to or on behalf of
Mortgagor and that Mortgagor may from time to time hereafter otherwise become
further obligated or indebted to Mortgagee.

          1.2.      This Mortgage shall secure any additional indebtedness, not
to exceed the amount of Six Million and 00/100 Dollars ($6,000,000.00), in
addition to and over and above the original principal amount of the Debentures,
which Mortgagor may owe to Mortgagee, whether direct, indirect, existing,
future, contingent or otherwise and whether arising under this Mortgage or
otherwise.

          1.3.      Mortgagor specifically waives presentment, protest, notices
of dishonor, intention to accelerate and acceleration.

          1.4.      The Purchase Agreement, Debentures, this Mortgage and the
other documents now or hereafter delivered by the Mortgagor to, or for the
benefit of, the Mortgagee in connection with Obligations are included within the
Transaction Documents. All capitalized terms not defined herein are defined in
the Purchase Agreement.

ARTICLE II.
REPRESENTATIONS, WARRANTIES AND COVENANTS

          2.1.      Mortgagor represents and warrants to, and covenants and
agrees with Mortgagee, “Holder” (said term as used herein being intended to mean
any other holder or holders from time to time of the Obligations or any part
thereof or any interest therein), and with each of them, so long as the
Obligations or any part thereof remains unpaid, as follows:

          (a)      To the extent failure to do so would have a material adverse
effect on the value of the Mortgaged Properties, Mortgagor, or Mortgagor’s
predecessor or predecessors in title to each of the Mortgaged Properties, have
properly and timely performed whatever may be required by the provisions of each
of the Leases (or by any contract, assignment or conveyance under which
Mortgagor holds title to any of the Mortgaged Properties) to perpetuate the
Leases and to perfect or maintain Mortgagor’s title. To the extent failure to do
so would have a material adverse effect on the value of the Mortgaged
Properties, Mortgagor shall pay and discharge or cause to be paid or discharged
all rentals, delay rentals, royalties, production payments, and indebtedness
required to be paid by Mortgagor, and perform or cause to be performed, each and
every act, matter, or thing required of Mortgagor by each and all of the Leases,
assignments, deeds, subleases, contracts and agreements in any way relating to
the Mortgaged Properties and do all other things necessary of Mortgagor to keep
unimpaired the rights of Mortgagor thereunder and to prevent the forfeiture
thereof or default thereunder.

          (b)      Mortgagor has good and defensible title to and is possessed
of the Mortgaged Properties, free of any and all adverse claims, rights of
others, liens, encumbrances, security interests, contracts, agreements,
preferential purchase rights or other restrictions or limitations of any nature
or kind except those which are “Permitted Encumbrances” as defined in Exhibit
“A.” Mortgagor owns an undivided working interest (hereinafter defined) and a
net revenue interest (hereinafter defined) in the Leases of not less than those
set forth in Exhibit “A”; no operating agreement, contract or other agreement
affecting any part of the Mortgaged Properties to which Mortgagor is a party or
to which Mortgagor is bound requires Mortgagor to bear any of the costs relating
to the Mortgaged Properties greater than the working interest of Mortgagor in
any such portion of the Mortgaged Properties, except in the event that Mortgagor
is obligated under an operating agreement to assume a portion of a
non-consenting party’s share of costs and expenses and, as a result thereof
shall own and be entitled to receive an equivalent portion of such
non-consenting party’s interests in the well and share of Hydrocarbons produced
therefrom; all proceeds from the sale of Mortgagor’s share of the Hydrocarbons
being produced from the Mortgaged Properties are currently being paid in full to
Mortgagor by the purchasers thereof on a timely basis and none of such proceeds
are currently being held in suspense by such purchaser or any other party; and
Mortgagor has full power and lawful authority to bargain, grant, sell, mortgage,
assign, transfer, warrant, convey and grant a security interest in all of the
Mortgaged Properties all in the manner and form herein provided and without
obtaining the waiver, consent or approval of any lessor, sublessor, governmental
agency or entity or party whomsoever or whatsoever. Mortgagor will at all times
protect and defend the title to all of the Mortgaged Properties, paying all
expenses incurred or to be incurred in defending the title to the same against
all claims or charges other than the Permitted Encumbrances, and will indemnify
and hold Holder harmless against any such claim or charge.

8

--------------------------------------------------------------------------------

          (c)      Mortgagor shall promptly notify Mortgagee in the event of
institution of any suit for the cancellation of or in any manner materially and
adversely affecting any of the Leases or any land covered or purported to be
covered thereby or the land or the title of Mortgagor thereto.

          (d)      Mortgagor shall not place nor suffer to be placed any lien
against, or any security interest in, any of the Mortgaged Properties or
encumber or allow to be encumbered any of the Mortgaged Properties, whether for
indebtedness owed or asserted to be owed by Mortgagor or by any other party,
except for Permitted Encumbrances.

          (e)      Mortgagor shall pay and discharge promptly all taxes,
assessments, and governmental charges or levies imposed upon Mortgagor or upon
the income of Mortgagor or of any of the Mortgaged Properties as well as all
claims of any kind (including claims for labor, materials, supplies and rent)
which, if unpaid, might become a lien upon any or all of the Mortgaged
Properties or Hydrocarbons; provided, however, that Mortgagor shall not be
required to pay any such tax, assessment, charge, levy or claim if the amount,
applicability or validity thereof shall currently be contested in good faith by
appropriate proceedings diligently conducted and if Mortgagor shall have set up
reserves therefor adequate under generally accepted accounting principles.

          (f)      Mortgagor shall operate or cause to be operated all Mortgaged
Properties in a careful and efficient manner in accordance with the practice of
the industry and in compliance with all applicable laws, rules and regulations,
and, in the case of the Leases, in compliance with all applicable proration and
conservation laws of the State in which the Leases are situated, and all
applicable laws, rules and regulations of every other agency and authority from
time to time constituted to regulate the development and operation of the Leases
and the production and sale of Hydrocarbons therefrom; provided, however,
Mortgagor shall have the right to contest in good faith by appropriate
proceedings, the applicability or lawfulness of any such law, rule or regulation
and, pending such contest, may defer compliance therewith, so long as such
deferment shall not subject the Mortgaged Properties or any part thereof to
foreclosure or loss.

          (g)      Mortgagor shall keep and maintain or cause to be kept and
maintained all buildings, improvements, equipment and personal property
constituting part of the Mortgaged Properties in good and workable condition at
all times, ordinary wear and tear excepted, and Mortgagor shall make all
repairs, replacements, additions, betterments and improvements to the Mortgaged
Properties as are needed and proper so that the business carried on in
connection therewith may be conducted properly and efficiently at all times. To
the extent failure to do so would have a material adverse effect on the value of
the Mortgaged Properties, Mortgagor will not (i) commit or suffer any waste of
any of the Mortgaged Properties, (ii) commit or suffer any violation of any law,
regulation, ordinance or contract affecting any of the Mortgaged Properties,
(iii) commit or suffer any demolition, removal or material alteration of any of
the Mortgaged Properties without the prior written consent of Mortgagee, (iv)
fail to guard every part of the Mortgaged Properties from removal, destruction
and damage, or (v) do or suffer to be done any act whereby the value of any part
of the Mortgaged Properties may be lessened. Mortgagor, if required to do so by
Mortgagee, promptly shall replace any of the Mortgaged Properties which may be
removed, lost, destroyed or unsuitable for use to maintain production of
Hydrocarbons from the affected Mortgaged Properties.

9

--------------------------------------------------------------------------------

          (h)      Mortgagor shall maintain insurance on the Mortgaged
Properties and as required by the Purchase Agreement. In the case of any fire,
accident or other casualty causing loss or damage to any of the Mortgaged
Properties, the proceeds of such policy shall be used at Mortgagor’s reasonable
discretion (i) to repair or replace the damaged Mortgaged Properties, or (ii) to
prepay the Obligations in any manner or order as elected by Mortgagee at the
time of such prepayment.

          (i)      Mortgagor shall permit any officer or employee of Mortgagee
or any Holder to visit and inspect any of the Mortgaged Properties, examine
Mortgagor’s books of record and accounts, take copies and, extracts therefrom
and discuss the affairs, finances and accounts of Mortgagor, all at such times
and upon notice and as often as Mortgagee or any Holder may desire.

          (j)      Mortgagor shall pay the Obligations according to the reading,
tenor and effect thereof, and shall do and perform every act and discharge all
of the obligations provided to be performed and discharged by Mortgagor under
the Obligations and under this instrument at the time or times and in the manner
specified.

          (k)      Consistent with the terms of the Purchase Agreement,
Mortgagor shall cure promptly any defects in the creation and issuance of the
Obligations and the execution and delivery of this instrument. Mortgagor at
Mortgagor’s expense will promptly execute and deliver to Mortgagee upon request
all such other and further documents, agreements and instruments in compliance
with or accomplishment of the covenants and agreements of Mortgagor herein or to
further evidence and more fully describe the Mortgaged Properties, or to correct
any omissions in this instrument, or more fully to state the security
obligations set out herein, or to perfect, protect and, or, preserve any lien or
security interest created hereby, or to make any recordings, or to file any
notices, or obtain any consents, all as may be necessary or appropriate in
connection with any thereof. Mortgagor shall pay for all costs of preparing,
recording and releasing any of the above.

          (l)      If at any time Mortgagor materially changes the nature or
method of operations on the Mortgaged Properties, any well is hereafter drilled
and completed on the Mortgaged Properties, or there occurs any event (whether
natural or due to man) that materially affects the amount, cost, rate or
lifespan of recovery of Hydrocarbons from the Mortgaged Properties or there is a
material change in the price per unit received for the sale of Hydrocarbons
produced from or attributable to the Mortgaged Properties, upon receiving notice
thereof, Mortgagor shall immediately inform Mortgagee of such change in
operations, events or change in price.

          (m)      Mortgagor has not created or permitted to exist and will not
hereafter create or permit to exist any gas imbalance or any take-or-pay or
other prepayments with respect to any of the Mortgaged Properties which would
require the Mortgagor to deliver Hydrocarbons produced from the Mortgaged
Properties at some future time without then or thereafter receiving full payment
therefor.

10

--------------------------------------------------------------------------------

          (n)      Mortgagor will advise Mortgagee promptly of: (i) any lien,
privilege, security interest, encumbrance or claim made or asserted against all
or any part of the Mortgaged Properties and the amount claimed thereby; and (ii)
the occurrence of any other event which would have a material adverse effect on
the aggregate value of the Mortgaged Properties or on the lien and security
interest created hereunder, and the amount of the effect on the Mortgaged
Properties.

          (o)      Mortgagor will promptly notify Mortgagee of any event causing
loss or depreciation in value of the Mortgaged Properties and the amount of such
loss or depreciation.

          2.2.      If, without the prior written consent of each Holder (which
consent shall not be unreasonably withheld), all or any part of the Mortgaged
Properties are sold, transferred, assigned or otherwise conveyed, except as
expressly provided in Article VII hereof, or Mortgagor enters into any contract
agreeing to sell, transfer, assign or otherwise convey all or any part of the
Mortgaged Properties, or Mortgagor creates any lien or encumbrance subordinate
to this Mortgage or Mortgagor grants any easement, right-of-way or any other
right whatsoever materially affecting the value of the collateral with respect
to the Mortgaged Properties, other than the Permitted Encumbrances, (all and any
of the above herein collectively called “Transfers”), irrespective of whether
any such Transfers are evidenced by written instruments, and irrespective if
such a written instrument is filed for record, then Mortgagee may, at its
option, declare all or any part of the Obligations immediately due and payable,
and Mortgagee shall be entitled to exercise any and all remedies provided under
this Mortgage. Mortgagee, in the exercise of its sole and absolute discretion
and without any duty or obligation to do so, may waive such option to
accelerate, if, prior to any Transfers, the proposed transferee has executed a
written assumption agreement accepted in writing by Mortgagee, containing such
terms as Mortgagee, in its sole and absolute discretion may require, including
without limitation, an increase in the rate of interest payable on the
Obligations and, or, a modification of the maturity of the Obligations.

          2.3.      If Mortgagor fails to perform any act which hereunder it is
required to perform or to pay any money which hereunder it is required to pay,
Mortgagee, following an occurrence of an Event of Default, may perform or cause
to be performed such act or pay such money. Mortgagor will, upon request,
promptly reimburse Mortgagee for all amounts expended, advanced or incurred by
Mortgagee to satisfy any obligation of Mortgagor under this instrument or to
protect the Mortgaged Properties or to collect the Obligations or to enforce the
rights of Holder under this instrument, which amounts will include all court
costs, reasonable attorneys fees, fees of auditors and accountants, and
investigation expenses reasonably incurred by Mortgagee in connection with any
such matters, together with interest on each such amount from the date that the
same is expended, advanced or incurred by Mortgagee until the date of payment of
same, at a rate of interest (herein called the “Default Rate”) equal to the
maximum lawful rate of interest permitted by applicable usury laws, now or
hereafter enacted, which interest rate shall change when and as said laws shall
change to the extent permitted by said laws, effective on the day such change in
said laws becomes effective (herein called the “Maximum Lawful Rate”).

          2.4.      To the full extent permitted by applicable law, Mortgagor
agrees to defend, indemnify and hold harmless Mortgagee and each Holder and
their respective directors, officers, employees, attorneys and agents
(“Indemnified Parties”) from and against any and all loss, cost, expense or
liability (including attorneys’ fees and court costs) incurred by any
Indemnified Party in connection with or otherwise arising out of any and all
claims or proceedings (whether brought by a private party, governmental agency
or otherwise) for bodily injury, property damage, abatement, remediation,
environmental damage or impairment or any other injury or damage resulting from
or relating to any hazardous or toxic substance or contaminated material located
upon, migrating into, from or through or otherwise relating to the Mortgaged
Properties (whether or not the release of such materials was caused by
Mortgagor, a tenant or subtenant of Mortgagor, a prior owner, a tenant or
subtenant of any prior owner or any other party and whether or not the alleged
liability is attributable to the handling, storage, generation, transportation
or disposal of such substance or the mere presence of the substance on the
Mortgaged Properties), which any Indemnified Party may incur due to the making
of the loan evidenced by the Obligations, the exercise of any of its rights
under this Mortgage, or otherwise, but excluding any loss, cost, expense or
liability due to any Indemnified Party’s gross negligence or willful misconduct.
For the purposes of the indemnity contained in this paragraph, hazardous or
toxic substances or contaminated material include, but are not limited to,
asbestos and those substances within the scope of all federal, state and local
environmental laws and ordinances, including the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response, Compensation and
Liability Act and the Superfund Amendment and Reauthorization Act as same may be
amended from time to time. The provisions of this paragraph shall survive, and
shall in no manner or to any extent be extinguished, diminished, novated or
affected by, any foreclosure of the liens created by this Mortgage or any
conveyance in lieu of foreclosure and the repayment of the Obligations and the
discharge and release of this Mortgage.

11

--------------------------------------------------------------------------------

ARTICLE III.
ASSIGNMENT OF RUNS

          3.1.      For the purpose of additionally securing the payment of the
Obligations and to facilitate the discharge of any of the Obligations and as
cumulative of any and all rights and remedies herein provided for, effective as
of the Effective Date, Mortgagor hereby bargains, sells, transfers, assigns,
sets over and conveys unto Mortgagee, its successors and assigns, Mortgagor’s
interest in the Hydrocarbons, together with its share of the proceeds derived
from the sale thereof (such proceeds being hereinafter called “Proceeds of
Runs”). Mortgagor directs and instructs each purchaser of the Hydrocarbons to
pay to Mortgagee all of the Proceeds of Runs until such time as such purchaser
has been furnished evidence that all Obligations has been paid and that the lien
evidenced hereby has been released. Mortgagor authorizes Mortgagee to receive
and collect all sums of money derived from the Proceeds of Runs, and no
purchaser of the Hydrocarbons shall have the responsibility for the application
of any funds paid to Mortgagee.

          3.2.      Independent of the foregoing provisions and authorities
herein granted, Mortgagor agrees to execute and deliver any and all transfer
orders, division orders and other instruments that may be requested by Mortgagee
or that may be required by the purchaser of the Hydrocarbons for the purpose of
effectuating payment for the Proceeds of Runs to Mortgagee following an Event of
Default, as such term is defined below.

          3.3.      Upon the occurrence and any continuance of an Event of
Default, the monthly Proceeds of Runs actually received by Mortgagee may be held
by Mortgagee and applied first to the payment of all accrued interest of the
Obligations and then to the payment of installments of principal of the
Obligations in stated order of maturity owing by Mortgagor to Mortgagee in such
manner as Mortgagee may elect, with the balance, if any, to be returned to
Mortgagor. In its sole discretion, Mortgagee may elect to return any part of
said funds to Mortgagor or to deposit the same to Mortgagor’s account without
applying it to the Obligations.

          3.4.      The receipt by Mortgagee of any monies, including but not
limited to money received as Proceeds of Runs, shall not in any manner change or
alter in any respect the obligations of Mortgagor upon the Obligations, and
nothing herein contained shall be construed as limiting Mortgagee to the
collection of any of the Obligations out of the Proceeds of Runs. The
Obligations shall continue as the absolute and unconditional obligation of
Mortgagor to pay, as provided in the instruments evidencing the Obligations, the
amounts therein specified at their respective maturity dates, whether by
acceleration or otherwise.

12

--------------------------------------------------------------------------------

          3.5.      Mortgagee is hereby absolved from all liability for failure
to enforce collection of the Proceeds of Runs and from all other responsibility
in connection therewith except the responsibility to account to Mortgagor for
funds actually received. Mortgagor agrees to indemnify and hold Mortgagee or any
Holder harmless against any and all liabilities, actions, claims, judgments,
costs, charges and reasonable attorneys’ fees by reason of the assertion that
Mortgagee or any Holder has received, either before or after the payment in full
of the Obligations, funds from the sale of Hydrocarbons claimed by third
persons, except for third parties who have valid claims. Mortgagee or any Holder
shall have the right to defend against any such claims or actions, employing
attorneys of its own selection. If not furnished with indemnity satisfactory to
the Mortgagee, Mortgagee shall have the right to compromise and adjust any such
claims, actions and judgments, and, in addition to the rights to be indemnified
as herein provided, all amounts paid by Mortgagee or any Holder in compromise,
satisfaction or discharge of any such claim, action or judgment and all court
costs, reasonable attorneys’ fees and other expenses of every character incurred
by Mortgagee or any Holder shall be a demand obligation owing by Mortgagor,
shall be secured by the lien and security interest evidenced by this instrument
and shall bear interest on each such amount from the date that the same is
expended, advanced or incurred by Mortgagee until the date of payment of same,
at the Default Rate.

ARTICLE IV.
DEFEASANCE

          4.1.      If all Obligations be paid as the same becomes due and
payable and if the covenants, warranties, undertakings and agreements made in
this instrument are kept and performed, then and in that case only, this
document shall have no force and effect, this Mortgage shall become null and
void, the Mortgaged Properties hereby conveyed shall become wholly clear of the
liens, conveyances, assignments and security interests evidenced hereby, and all
such liens, conveyances, assignments and security interests shall be released in
due form at Mortgagor’s cost.

ARTICLE V.
REMEDIES IN EVENT OF DEFAULT

          5.1.      The term “Event of Default” as used herein shall mean any
breach or default by Mortgagor of any terms, covenants, provisions, agreements,
representations and warranties under this Mortgage, as well as the occurrence of
any default or “Event of Default” under the Purchase Agreement by and between
Mortgagor and Mortgagee of even date herewith, or under any of the other
Transaction Documents.

          5.2.      Upon the occurrence and during the continuance of any Event
of Default, Mortgagee or any Holder may, at its option, without notice to
Mortgagor, declare the principal of and interest accrued on the Obligations to
be forthwith due and payable, whereupon the same shall become due and payable
without any presentment, demand, protest, notice of protest, notice of intent to
accelerate, notice of acceleration or notice of any kind, all of which are all
hereby waived.

          5.3.      Upon the occurrence and during the continuance of any Event
of Default and in every such case the Mortgagee may: (a) proceed to protect and
enforce its rights by a suit or suits in equity or at law, either for the
specific performance of any covenant or agreement contained herein, in the
Transaction Documents, or in aid of the execution of any power herein or therein
granted, or for the foreclosure of this Mortgage, or for the enforcement of any
other appropriate legal or equitable remedies; (b) take possession of and sell
all or part, as determined by Mortgagee in its sole discretion, of the Mortgaged
Properties, under the applicable laws of the State of Louisiana pertaining to
the foreclosure of mortgages and subsequent sale of foreclosed assets; (c) take
possession of the Mortgaged Properties; maintain, operate and control the
Mortgaged Properties, and apply all proceeds derived therefrom, after payment of
royalties and operating expenses, to the payment of the Obligations hereby
secured and all necessary and reasonable costs and expenses, including
reasonable attorneys’ fees, until fully paid, Mortgagor agrees to give Mortgagee
immediate, peaceable possession; (d) to the extent permitted by law, resort to
and realize upon the security hereunder and any other security now or later held
by Mortgagee concurrently or successively in one or several consolidated or
independent judicial actions or lawfully taken non-judicial proceedings, or
both, and to apply the proceeds received upon the Obligations all in such order
and manner as Mortgagee determines in Mortgagee’s sole discretion and to the
extent provided by law; and (e) in any action to foreclose, appoint a receiver
of the rents, issues and profits of the Mortgaged Properties as a matter of
right and without notice, with power to collect the rents, issues and the value
of the Mortgaged Properties. Mortgagor, for itself and any subsequent owner or
owners, hereby waives any and all defenses to the application for a receiver as
above provided, and hereby specifically consents to such appointment with
notice; but nothing herein contained is to be construed to deprive Mortgagee of
any other right, remedy or privilege it may now have under the law to have a
receiver appointed. The provision for the appointment of a receiver of the rents
and profits is made an express condition upon which the loan evidenced by the
Debenture is made.

13

--------------------------------------------------------------------------------

          5.4.      Upon the occurrence and during the continuation of an Event
of Default, Mortgagee may, in its sole and absolute discretion, elect to treat
the fixtures constituting a part of the Mortgaged Properties as either real
property or personal property and proceed to exercise such rights as apply to
such type of property above or under the Uniform Commercial Code.

          5.5.      Upon occurrence and during the continuation of an Event of
Default, Mortgagee, in lieu of or in addition to exercising any power of sale
hereinabove given, may proceed by a suit or suits in equity or at law, whether
for a foreclosure hereunder, or for the sale of the Mortgaged Properties (or a
part thereof), or for the specific performance of any covenant or agreement
contained herein, or in aid of the execution of any power herein granted, or for
the appointment of a receiver pending any foreclosure hereunder or the sale of
all or part of the Mortgaged Properties, or for the enforcement of any other
appropriate legal or equitable remedy. Upon occurrence and during the
continuation of an Event of Default, Mortgagor agrees that the appointment of a
receiver shall be a matter of right and shall not require proof of insolvency,
fraud, insecurity, or mismanagement on the part of Mortgagor. Mortgagor agrees
that such receiver may be appointed to take possession of, hold, maintain,
operate, and preserve all or a portion of the Mortgaged Properties, including
the production and sale of all Hydrocarbons therefrom, and to apply the proceeds
of the sale thereof as set forth in Section 5.10 hereof; and said receiver may
be authorized to sell and dispose of all or a portion of the Mortgaged
Properties under orders of the court appointing such receiver. The rights of
entry, sale, or suit, as herein conferred, are cumulative of all other rights
and remedies herein or by law or in equity provided, and shall not be deemed to
deprive Mortgagee or any Holder of the Obligations of any such other legal or
equitable rights or remedies, by judicial proceedings or otherwise, appropriate
to enforce the conditions, covenants, and terms of this Mortgage and of said
Obligations, and the employment of any remedy hereunder, or otherwise, shall not
prevent the concurrent or subsequent employment of any other remedy or remedies.

          5.6.      It shall not be necessary for Mortgagee to be physically
present or have constructively in its possession at any sale held by Mortgagee
or by any court, receiver, or public officer any or all of the Mortgaged
Properties, and Mortgagor shall deliver to the purchaser at such sale on the
date of sale the Mortgaged Properties purchased by such purchasers at such sale,
and if it should be impossible or impracticable for any of such purchasers to
take actual delivery of the Mortgaged Property purchased by it, then the title
and right of possession to the Mortgaged Property shall pass to the purchaser at
such sale as completely as if the same had been actually present and delivered.

          5.7.      Mortgagee shall have the right to become the purchaser at
any sale held by any court, receiver or public officer, and Mortgagee shall have
the right to credit the outstanding and unpaid Obligations with the amount of
the bid made at that sale with the amount payable being the net proceeds of such
sale. Recitals contained in any conveyance made to any purchaser of any sale
made hereunder shall be prime facie evidence of the truth and accuracy of the
matters therein stated, including, without limiting the generality of the
foregoing, nonpayment of the unpaid principal sum of, and the interest accrued
on, the Obligations after the same shall have become due and payable,
advertisement and conduct of such sale in the manner provided herein.

14

--------------------------------------------------------------------------------

          5.8.      Upon any sale, whether made under the Uniform Commercial
Code, the power of sale herein granted and conferred, or by virtue of judicial
proceedings, the delivery of a receipt by Mortgagee or of the officer making a
sale under judicial proceedings, which acknowledges the payment of purchase
money with respect thereto, shall be sufficient discharge to the purchaser or
purchasers at any sale for his or their purchase money, and such purchaser or
purchasers and his or their successors, assigns or personal representatives,
shall not, after paying such purchase money and receiving the receipt of
Mortgagee or of such officer therefor, be obliged to see to the application of
such purchase money hereunder, or be in any way answerable for any loss,
misapplication or non-application thereof hereunder.

          5.9.      Any sale or sales of the Mortgaged Properties, or any part
thereof, whether under the Uniform Commercial Code, the power of sale herein
granted and conferred, or by virtue of judicial proceedings, shall operate to
divest all rights, titles, interests, claims and demands whatsoever either at
law or in equity, of Mortgagor, in and to the Mortgaged Property sold, and shall
be a perpetual bar, both at law and in equity, against Mortgagor, and
Mortgagor’s successors or assigns, and against any and all persons claiming or
who shall thereafter claim all or any of the Mortgaged Property sold, including,
Mortgagor’s successors or assigns. Nevertheless, Mortgagor, if requested by
Mortgagee so to do, shall join in the execution and delivery of all conveyances,
assignments and transfers of the Mortgaged Properties so sold.

          5.10.      The proceeds of any sale of the Mortgaged Properties, or
any part thereof, whether under the Uniform Commercial Code, the power of sale
herein granted and conferred, or by virtue of judicial proceeding, whose
application has not elsewhere herein been specifically provided for, shall be
applied to the Obligations as follows:

> > First: To the payment of all reasonable expenses incurred by Mortgagee
> > incident to the enforcement of the Transaction Documents, or the collection
> > of any of the Obligations, including, without limiting the generality of the
> > foregoing, all expenses of any entry or taking of possession, of any sale,
> > of advertisement thereof, and of conveyances, and as well, court and related
> > costs, compensation of agents and employees, reasonable attorney fees and a
> > reasonable fee to Mortgagee, the payment of all other reasonable costs,
> > charges, expenses, liabilities and advances incurred or made by Mortgagee or
> > owed by Mortgagor under any Transaction Document, or in executing any trust
> > or power hereunder by Mortgagee or owed by Mortgagor under any Transaction
> > Document.
> > 
> > Second: To the payment of the Obligations, including the Debenture, with
> > accrued interest thereon to the date of such payment, in such order and
> > manner as determined by Mortgagee; and
> > 
> > Third: Any surplus thereafter remaining shall be paid to Mortgagor or other
> > third Persons as a court of competent jurisdiction may direct.

          5.11.      Mortgagee at all times shall have the right to release any
part of the Mortgaged Properties now or hereafter subject to the lien or
security interests created hereby or any other lien or security interest it now
has or may hereafter have, without releasing any other part of said Mortgaged
Properties, and without affecting the lien or security interest created hereby
or under any Transaction Document, as to the part or parts thereof not so
released.

15

--------------------------------------------------------------------------------

          5.12.      The obligations of Mortgagor hereunder shall survive the
non-assumption of and the commencement of any Insolvency Proceeding and shall
remain binding upon Mortgagor, or a trustee, receiver, custodian or liquidator
of Mortgagor appointed in any such case.

          5.13.      Mortgagor agrees, to the full extent that Mortgagor may
lawfully so agree, that Mortgagor shall not at any time insist upon or plead or
in any manner whatsoever claim the benefit of any operator’s lien, appraisement,
valuation, stay, extension or redemption of law now or hereafter in force, in
order to prevent or hinder the enforcement or foreclosure of any Transaction
Document, the absolute sale of any or all of the Mortgaged Properties, or the
possession thereof by any purchaser at any sale made pursuant to any provision
hereof or any Transaction Document, or pursuant to the decree of any court of
competent jurisdiction and Mortgagor, for Mortgagor and all who may claim by,
through or under Mortgagor, so far as Mortgagor or those claiming by, through or
under Mortgagor now or hereafter lawfully may, hereby waive the benefit of all
such laws. Mortgagor, for Mortgagor and all who may claim by, through or under
Mortgagor (including, without limitation, a holder of a lien or security
interest subordinate to the lien or security interests created by this Mortgage,
without implying that Mortgagor has, except as expressly provided herein, a
right to grant a security interest or lien upon or subordinate a lien or
security interest with respect to the Mortgaged Properties), hereby waives, to
the fullest extent permitted by applicable law any and all right to have all or
any portion of the Mortgaged Properties marshaled upon any foreclosure of the
lien and security interest hereof, or sold in inverse order of alienation, and
agrees that any court having jurisdiction to foreclose such lien or security
interest may sell the Mortgaged Properties as an entirety. If any law referred
to in this Section 5.13 and now in force, of which Mortgagor or Mortgagor’s
successors or assigns might take advantage despite the provisions hereof, shall
hereafter be repealed or cease to be in force, such law shall not thereafter be
deemed to constitute any part of the agreement herein contained or to preclude
the operation or application of the provisions of this Section 5.13.

          5.14.      All costs and expenses (including, without limitation,
reasonable attorneys’ fees, court costs and related costs) incurred by Mortgagee
in protecting and enforcing their rights under any Transaction Document, shall,
to the extent permitted by applicable law, constitute a demand obligation owing
by Mortgagor to the party incurring such costs and expenses and shall bear
interest until paid in accordance with the Debenture, this Mortgage and the
Purchase Agreement.

ARTICLE VI.
SECURITY AGREEMENT

          6.1.      Mortgagor hereby agrees that with respect to all items of
the Mortgaged Property constituting “personal property” (including any fixtures
and as-extracted collateral that are personal property under applicable state
law) as that term is used in the Uniform Commercial Code, this Mortgage
constitutes a “Security Agreement,” as that term is used in the Uniform
Commercial Code, and to further secure the Obligations, Mortgagor hereby grants
to Mortgagee a security interest in all of Mortgagor’s rights, titles and
interests in and to the Mortgaged Properties insofar as such Mortgaged
Properties consist of the goods, equipment, accounts, contract rights, general
intangibles, inventory, hydrocarbons, fixtures and any and all other personal
property of any kind or character defined in and subject to the provisions of
the Uniform Commercial Code, including the proceeds and products from any and
all of such personal property (all of the foregoing being in this Article VI
collectively called the “Collateral”). Upon the occurrence and during the
continuance of any Event of Default, Mortgagee is and shall be entitled to all
of the rights, powers and remedies afforded a secured party by the Uniform
Commercial Code with reference to the personal property and fixtures in which
Mortgagee has been granted a security interest herein, or Mortgagee may proceed
as to both the real and personal property covered hereby in accordance with the
rights and remedies granted under this instrument in respect of the real
property covered hereby. Such rights, powers and remedies shall be cumulative
and in addition to those granted Mortgagee under any other provision of this
instrument or under any other instrument executed in connection with the
Purchase Agreement or any of the Obligations. Mortgagor, as Debtor (and in this
Article VI and otherwise herein called “Debtor”) covenants and agrees with
Mortgagee, as Secured Party (and in this Article VI and otherwise hereinafter
called “Secured Party”) that:

16

--------------------------------------------------------------------------------

          (a)      To the extent permitted by law, Debtor expressly waives any
notice of sale or other disposition of the Collateral and any other right or
remedies of a debtor or formalities prescribed by law relative to sale or
disposition of the Collateral or exercise of any other right or remedy of
Secured Party existing after default hereunder; and to the extent any such
notice is required and cannot be waived, Debtor agrees that if such notice is
mailed, postage prepaid, to Debtor at Debtor’s address set out herein at least
ten (10) days before the time of the sale or disposition, such notice shall be
deemed reasonable and shall fully satisfy any requirement for giving of said
notice.

          (b)      Following the occurrence and during the continuance of an
Event of Default, Secured Party is expressly granted the right at its option, to
transfer at any time to itself or to its nominee the Collateral, or any part
thereof, and to receive the monies, income, proceeds, or benefits attributable
or accruing thereto and to hold the same as security for the obligations or to
apply it on the principal and interest or other amounts owing on any of the
Obligations, whether or not then due, in such order or manner as Secured Party
may elect. All rights to marshalling of assets of Debtor, including any such
right with respect to the Collateral, are hereby waived.

          (c)      All recitals in any instrument of assignment or any other
instrument executed by Secured Party incident to sale, transfer, assignment or
other disposition or utilization of the Collateral or any part thereof hereunder
shall, in the absence of manifest error, be prima facie evidence of the matter
stated therein, no other proof shall be required to establish full legal
propriety of the sale or other action or of any fact, condition or thing
incident thereto, and all prerequisites of such sale or other action and of any
fact, condition or thing incident thereto shall be presumed to have been
performed or to have occurred.

          (d)      All expenses of preparing for sale, or other use or
disposition, selling or otherwise using or disposing of the Collateral and the
like which are incurred or paid by Secured Party as authorized or permitted
hereunder, including also all reasonable attorneys’ fees, legal expenses and
costs, shall be added to the Obligations and the Debtor shall be liable
therefor.

          (e)      Should Secured Party elect to exercise its rights under the
Uniform Commercial Code as to part of the Collateral, this election shall not
preclude Secured Party or the Mortgagee from exercising any other rights and
remedies granted by this instrument as to the remainder of the Collateral.

          (f)      Any copy of this instrument may also serve as a financing
statement under the Uniform Commercial Code of the applicable jurisdiction
between the Debtor, whose present address is Mortgagor’s address listed on the
first page of this Mortgage, and Secured Party, whose present address is the
Mortgagee’s address listed on the first page of this Mortgage.

          (g)      So long as any amount remains unpaid on any of the
Obligations, Debtor will not file in any public office any financing statement
or statements affecting the Collateral other than financing statements in favor
of Secured Party hereunder and financing statements pertaining to Permitted
Encumbrances, unless the prior written specific consent and approval of Secured
Party shall have first been obtained.

17

--------------------------------------------------------------------------------

          (h)      Secured Party is authorized to file, in any jurisdiction
where Secured Party deems it necessary, a financing statement or statements
covering the Collateral, and Debtor will pay the cost of filing or recording
this instrument, as a financing statement, in all public offices at any time and
from time to time whenever filing or recording of any financing statement or of
this instrument is reasonably deemed by Secured Party to be necessary or
desirable.

          (i)      The office where Debtor keeps Debtor’s accounting records
concerning the Collateral covered by this Security Agreement is Mortgagor’s
address as set forth on the first page of this Mortgage.

          6.2.      Portions of the Collateral consist of: (i) oil, gas and
other minerals produced or to be produced from the lands described in the Leases
and to the accounts resulting from the sale thereof at the wellhead; or (ii)
goods which are or will become fixtures attached to the real estate constituting
a portion of the Mortgaged Properties, and Debtor hereby agrees that this
instrument shall be filed in the Real Property Records of the Counties in which
the Mortgaged Properties are located as a financing statement to perfect the
security interest of Secured Party in said portions of the Collateral. The said
oil, gas and other minerals and accounts will be financed at the wellhead of the
oil and gas wells located on the lands described in the Leases. The name of the
record owner of the Mortgaged Properties is the party named herein as Mortgagor
and Debtor. Nothing herein contained shall impair or limit the effectiveness of
this document as a security agreement or financing statement for other purposes.

          6.3.      Subject to any limitations set forth on Exhibit “A”, Debtor
further warrants and represents to Secured Party that, except for: (a) the
security interest in the Collateral granted hereby; and (b) the Permitted
Encumbrances, Debtor is the owner of the Collateral free of any adverse claim,
security interest or encumbrance, and Debtor agrees to defend the Collateral
against all other claims and demands against the same or any interest therein.
Debtor further warrants and represents that there are no financing statements
signed by Debtor now on file in any public office which have not been
terminated, except those statements true and correct copies of which have been
delivered to Secured Party and financing statements pertaining to Permitted
Encumbrances.

ARTICLE VII.
MISCELLANEOUS PROVISIONS

          7.1.      All options and rights of election herein provided for the
benefit of Mortgagee are continuing, and the failure to exercise any such option
or right of election upon a particular Event of Default or upon any subsequent
Event of Default shall not be construed as waiving the right to exercise such
option or election at any later date. By the acceptance of payment of any sum
secured hereby after its due date, Mortgagee shall not be deemed to have waived
the right either to require prompt payment when due of all other sums so secured
or to regard as an Event of Default the failure to pay any other sums due which
are secured hereby. No exercise of the rights and powers herein granted and no
delay or omission in the exercise of such rights and powers shall be held to
exhaust the same or be construed as a waiver thereof, and every such right and
power may be exercised at any time and from time to time.

          7.2.      If two (2) or more parties shall at any time be Mortgagees
of the Obligations, all of them may jointly exercise any right, option, election
or other power, authority or benefit granted herein to Mortgagee, or any of them
may do so with the express consent of the other or others of them.

          7.3.      All Obligations shall be payable as provided in the Purchase
Agreement or at such place as Mortgagee may from time to time designate in
writing.

          7.4.      The terms, provisions, covenants and conditions hereof shall
be binding upon Mortgagor, Mortgagor’s successors, legal representatives, and
assigns, and shall inure to the benefit of Mortgagee, its successors and
assigns, and all other Holders of the Obligations, or any part thereof, and
their respective successors and assigns, subject to the restrictions on
assignment set forth in the Purchase Agreement.

18

--------------------------------------------------------------------------------

          7.5.      If any provision hereof is invalid or unenforceable in any
jurisdiction, the other provisions hereof shall remain in full force and effect
in such jurisdiction, and the remaining provisions hereof shall be liberally
construed in favor of the Mortgagee in order to effectuate the provisions
hereof, and the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of any such
provision in any other jurisdiction.

          7.6.      It is the intention of the parties hereto to comply with
applicable usury laws; accordingly, notwithstanding any provision to the
contrary in this Mortgage, the Purchase Agreement or in any of the other
Transaction Documents securing the payment hereof or otherwise relating hereto,
in no event shall this Mortgage, the Purchase Agreement or such other
Transaction Documents require the payment or permit the payment, taking,
reserving, receiving, collection, or charging of any sums constituting interest
under applicable laws, if any, which exceed the maximum amount permitted by such
laws. If any such excess interest is called for, contracted for, charged, taken,
reserved, or received in connection with the Obligations evidenced by the
Purchase Agreement or in any of the Transaction Documents securing the payment
thereof or otherwise relating thereto, or in any communication by the Mortgagee
or any other person to the Mortgagor or any other person, or in the event all or
part of the principal or interest thereof shall be prepaid or accelerated, so
that under any of such circumstances or under any other circumstance whatsoever
the amount of interest contracted for, charged, taken, reserved, or received on
the amount of principal actually outstanding from time to time under the
Purchase Agreement shall exceed the maximum amount of interest permitted by
applicable usury laws, then in any such event it is agreed as follows: (i) the
provisions of this paragraph shall govern and control, (ii) neither the
Mortgagor nor any other person or entity now or hereafter liable for the payment
of the Obligations shall be obligated to pay the amount of such interest to the
extent such interest is in excess of the maximum amount of interest permitted by
applicable usury laws, (iii) any such excess which is or has been received
notwithstanding this paragraph shall be credited against the then unpaid
principal balance of the Obligations or, if the Obligations have been or would
be paid in full, refunded to the Mortgagor, and (iv) the provisions of this
Mortgage, the Purchase Agreement and the other Transaction Documents securing
the payment hereof and otherwise relating hereto, and any communication to the
Mortgagor, shall immediately be deemed reformed and such excess interest
reduced, without the necessity of executing any other document, to the maximum
lawful rate allowed under applicable laws as now or hereafter construed by
courts having jurisdiction hereof or thereof. Without limiting the foregoing,
all calculations of the rate of the interest contracted for, charged, taken,
reserved, or received in connection with the Obligations or this Mortgage which
are made for the purpose of determining whether such rate exceeds the Maximum
Lawful Rate shall be made to the extent permitted by applicable laws by
amortizing, prorating, allocating and spreading during the period of the full
term of the Obligations, including all prior and subsequent renewals and
extensions, all interest at any time contracted for, charged, taken, reserved,
or received. The terms of this paragraph shall be deemed to be incorporated in
every document and communication relating to the Purchase Agreement, the
Obligations or any other Transaction Document.

          7.7.      This Mortgage may be executed in several counterparts, all
of which are identical, except that to facilitate recordation, certain
counterparts hereof may include only that part of Exhibit “A” which contains
descriptions of the properties located in (or otherwise subject to the
requirements and/or protection of the recording or filing acts or regulations
of) the recording jurisdiction in which the particular counterpart is to be
recorded, and other parts of Exhibit “A” shall be included in such counterparts
by reference only. All such counterparts together shall constitute one and the
same instrument. Complete counterparts of this Mortgage containing the entire
Exhibit “A” have been retained by Mortgagor and Mortgagee. For convenience of
recorders, it is noted that the pagination of Exhibit “A,” even with a
particular recording counterpart, may not be consecutive.

19

--------------------------------------------------------------------------------

          7.8.      THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE UNITED STATES AND THE STATE OF FLORIDA, EXCEPT
TO THE EXTENT REQUIRED BY LOCAL LAW OF THE STATE WHEREIN THE MORTGAGED
PROPERTIES ARE LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION OF THE
MORTGAGED PROPERTIES) NECESSARILY OR IN THE DISCRETION OF THE MORTGAGEE,
APPROPRIATELY GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS
RELATING TO THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS, SECURITY
INTERESTS AND OTHER RIGHTS AND REMEDIES OF THE MORTGAGEE GRANTED HEREIN, THE LAW
OF SUCH STATE SHALL APPLY AS TO THAT PORTION OF THE MORTGAGED PROPERTIES LOCATED
IN (OR OTHERWISE SUBJECT TO THE LAWS OF) SUCH STATE.

          7.9.      This instrument may, as Mortgagee elects, be enforced from
time to time as a mortgage, mortgage-collateral real estate mortgage,
conveyance, assignment, security agreement, fixture filing, financing statement,
contract or anyone or more of these as may be appropriate under applicable law,
in order fully to effectuate the lien hereof and the purposes and agreements
herein set forth.

          7.10.      Each of the provisions of this Mortgage shall be deemed a
covenant running with the land and shall be binding upon Mortgagor, its
successors and assigns, and inure to the benefit of Mortgagee, its successors
and assigns.

          7.11.      THE MORTGAGOR AND MORTGAGEE ACKNOWLEDGE THAT THE TIME AND
EXPENSE REQUIRED FOR TRIAL BY JURY EXCEED THE TIME AND EXPENSE REQUIRED FOR A
BENCH TRIAL AND HEREBY KNOWINGLY AND VOLUNTARILY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, AND AFTER HAVING CONSULTED OR HAVING HAD AMPLE OPPORTUNITY TO
CONSULT THEIR RESPECTIVE LEGAL COUNSEL CONCERNING THE CONSEQUENCES OF SUCH
WAIVER, TRIAL BY JURY IN AN ACTION OR OTHER PROCEEDING BROUGHT TO ENFORCE OR
DEFEND AGAINST COLLECTION OF OR OTHERWISE IN CONNECTION WITH THIS MORTGAGE OR
THE OTHER TRANSACTION DOCUMENTS.

          7.12.      The terms of the Purchase Agreement shall govern in the
event there is a conflict between the terms of this Mortgage and the terms of
the Purchase Agreement.

NOTICE: THIS DOCUMENT, THE TRANSACTION DOCUMENTS AND ALL OTHER DOCUMENTS
RELATING TO THIS LOAN TOGETHER CONSTITUTE A WRITTEN PURCHASE AGREEMENT WHICH
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO
THIS LOAN.

[Signatures on the following page]

20

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, this instrument is executed in multiple
counterparts, each of which shall be deemed an original for all purposes.

  MORTGAGOR:       AMERICAN NATURAL ENERGY CORPORATION           By: /s/ Michael
Paulk   Name: Michael Paulk   Title: President

STATE OF OKLAHOMA

COUNTY OF TULSA

          The foregoing instrument was acknowledged before me on this 31st day
of January, 2012, by Michael Paulk, as President of American Natural Energy
Corporation, an Oklahoma corporation, on behalf of the corporation.

          My commission expires: 1-30-14.

Delores Lack
Notary Public

[AFFIX SEAL]

 

 

THIS INSTRUMENT PREPARED BY:

_____________________________________________________
David Kahan, Esq.
David Kahan, P.A.
3125 W. Commercial Blvd., Suite 100
Ft. Lauderdale, Florida 33309


21

--------------------------------------------------------------------------------

EXHIBIT “A”

DEFINITIONS:

          1.      The terms used in Exhibit “A” have the same meaning as defined
in the Mortgage.

          2.      The term “working interest” as used herein means (a) when
applied to individual leases, the undivided interest owned by Mortgagor in the
leasehold estate, out of which are paid Mortgagor’s share of (i) all costs of
drilling, completing, equipping and operating a well or wells, and (ii) all
royalties, overriding royalties, production payments and other interests in or
measured by production, and (b) when applied to leases described as unitized or
pooled, the undivided interest owned by Mortgagor and out of which is paid all
costs of drilling, completing, equipping and operating a well or wells producing
oil and gas, or either of them, from the portions of the leases so unitized or
pooled. The term “net revenue interest” as used herein means that portion of oil
and gas (or oil only, or gas only, where so limited herein) produced from the
respective properties herein described to which Mortgagor is entitled after
deduction of all royalties, overriding royalties, production payments and other
interests in or measured by production which are borne by Mortgagor.

          3.      The term “Permitted Encumbrances” shall mean: (i) only such
liens or encumbrances which have been specifically approved by Mortgagee in
writing; provided that such liens or encumbrances do not materially interfere
with the use and value of the Mortgaged Properties.

          4.      With respect to the descriptions of each of the Mortgaged
Properties, if the description requires, such description may continue on
several successive pages of Exhibit “A.” Certain property descriptions are in
abbreviated form as to Sections, Townships and Ranges. In such descriptions the
following terms may be abbreviated as follows:

Northwest Quarter NW, NWI4 or NW1/4;
Southwest Quarter SW, SWI4 or SW1/4;
Southeast Quarter SE, SE/4 or SE1/4;
Northeast Quarter NE, NE/4 or NE1/4;
North Half N/2 or N1/2;
South Half S/2 or S1/2;
East Half E/2 or E1/2; and
West HalfW/2 or W1/2.


The applicable Section, Township and Range may be identified by a series of
three numbers, each separated by a dash, with the first number being the Section
number, the second number being the Township number and the third number being
the Range number. The Township and Range numbers are followed by an N, S, E or W
to indicate whether the Township or Range is North, South, East or West,
respectively. In some instances, the Section number may be stated by itself and
not in conjunction with a series of dashed numbers representing the appropriate
Township and Range, e.g., the description “N/2 14, SESW 21 29N 8W” means “North
one half of Section 14 and Southeast quarter of Southwest quarter of Section 21,
all in Township 29 North, Range 8 West.” Certain descriptions merely refer to
the subdivision or survey in which the property is located in whole or in part.
In such cases, the recorded Leases and any amendments thereof and any other
recorded instruments affecting Mortgagor’s title more particularly describe the
land within such subdivision or survey in which Mortgagor owns an interest, and
the descriptions contained in such instruments are incorporated herein by this
reference.

A-1

--------------------------------------------------------------------------------

SYMBOLS AND ABBREVIATIONS:

          1.      The abbreviation “BPO” or the term “before payout” as used
herein means that the figure next to which this abbreviation appears represents
Mortgagor’s net income interest until such time as the operator of the well or
wells situated on the described property has recovered from production from that
well or those wells all costs as specified in underlying farmout assignments or
other documents in the chain of title, usually including costs of drilling,
completing and equipping a well or wells plus costs of operating the well or
wells during the recoupment period.

          2.      The abbreviation “APO” or the term “after payout” as used
herein means that the figure next to which this abbreviation appears represents
Mortgagor’s net income interest after the point in time when the operator of the
well or wells situated on the described property has recovered from production
from that well or those wells all costs as specified in underlying farmout
assignments or other documents in the chain of title, usually including costs of
drilling, completing and equipping a well or wells plus costs of operating the
well or wells during the recoupment period.

DESCRIPTION OF LEASES

          The Leases listed on the attached Schedule of Leases are described by
reference to the Lessor, the Lessee/Assignor, the Assignee, the date of the
instrument, the County, Section, Township and Range in which the property is
located, and the book and page in the recorder’s office at which the instrument
is recorded. The description of the properties included in the Leases and the
instruments to which the attached Schedule of Leases refers are incorporated
herein by reference with the same force and effect as if the same were set forth
at length herein.

A-2

--------------------------------------------------------------------------------

Schedule of Leases

All of Mortgagor’s right, title and interest, including, without limitation, all
of Mortgagor’s undivided working interest and net revenue interest in the Lease
more specifically described on Schedule 1 attached hereto.

A-3

--------------------------------------------------------------------------------